Citation Nr: 0942024	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather injury of the right foot. 

2.  Entitlement to service connection for residuals of cold 
weather injury of the left foot.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss disability prior to April 30, 2007.

4.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss disability from April 30, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1958 to 
February 1963.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota, which denied entitlement to service connection for 
residuals of cold weather injury of the right and left feet, 
and a September 1988 rating decision which granted a 
compensable rating of 10 percent for bilateral hearing loss 
disability.  The Board notes that in September 1990, it 
remanded the Veteran's claim for the RO to obtain another VA 
examination with regard to the Veteran's bilateral hearing 
loss disability.  Subsequent to that examination, in a 
November 1990 decision, the RO restored the Veteran's 10 
percent rating, effective from April 24, 1987, which had 
previously been decreased in a June 1989 RO decision.  A July 
2007 rating decision increased the Veteran's 10 percent 
evaluation to 20 percent for his service-connected hearing 
loss disability pursuant to Diagnostic Code 6100, effective 
April 30, 2007.  The evidence of record does not reflect that 
the Veteran withdrew his substantive appeal.  A Veteran's 
appeal cannot be presumed to have been withdrawn in the 
absence of expressed indication or a signed writing in this 
regard from the Veteran or his representative.  See 38 C.F.R. 
§ 19.125(c)(1990), and 38 C.F.R. § 20.204(2008).

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The issues of entitlement to service connection for residuals 
of cold weather injury of the right and left feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The record does not contain a report of audiometric 
findings for the period on appeal from April 24, 1987 through 
July 4, 1988.

2.  A July 5, 1988 VA examination record reflects that the 
Veteran's bilateral hearing loss disability was manifested by 
Level C hearing in the right ear and Level C hearing in the 
left ear under the old rating criteria, and by Level I 
hearing in the right ear and Level IV hearing in the left ear 
under the new rating criteria.

3.  A February 1989 audiometric examination revealed Level C 
hearing in the right ear and Level D hearing in the left ear 
under the old rating criteria, and Level II hearing in the 
right ear and Level IV hearing in the left ear under the new 
rating criteria.  

4.  A September 1989 audiometric examination revealed Level C 
hearing in the right ear and Level D hearing in the left ear 
under the old rating criteria, and Level I hearing in the 
right ear and Level II hearing in the left ear under the new 
rating criteria.  

5.  From October 30, 1990 to August 7, 1991, the Veteran's 
bilateral hearing loss disability has been clinically shown 
to be manifested by no worse than level C hearing in the 
right ear and level E hearing in the left ear under the old 
rating criteria, and no worse than Level II hearing in the 
right ear and Level V hearing in the left ear under the new 
rating criteria.

6.  From August 8, 1991, the Veteran's bilateral hearing loss 
disability has been clinically shown to be manifested by no 
worse than level D hearing in the right ear and level E 
hearing in the left ear under the old rating criteria, and no 
worse than Level IV hearing in the right ear and Level VI 
hearing in the left ear under the new rating criteria.


CONCLUSIONS OF LAW

1.  For the rating period on appeal from April 24, 1987 
through July 4, 1988, the criteria for an evaluation in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.85 (as in effect prior to, and from 
December 18, 1987); 38 C.F.R. § 4.86, Diagnostic Code 6100 
(2008).

2.  For the rating period on appeal from July 5, 1988 through 
October 29, 1990, the criteria for an evaluation of 20 
percent for bilateral hearing loss disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, (in effect 
prior to, and from, December 18, 1987); 38 C.F.R. § 4.86, 
Diagnostic Code 6100 (2008).

3.  For the rating period on appeal from October 30, 1990 
through August 7, 1991, the criteria for an evaluation of 30 
percent for bilateral hearing loss disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85 (in effect 
prior to, and after, December 18, 1987), 38 C.F.R. § 4.86; 
Diagnostic Code 6100 (2008).

4.  For the rating period on appeal from August 8, 1991, the 
criteria for an evaluation of 40 percent for bilateral 
hearing loss disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.85 (in effect prior to, and after, 
December 18, 1987); 38 C.F.R. § 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In correspondence, dated in May 2007, VA informed the Veteran 
of what evidence was required to substantiate the claim, and 
of his and VA's respective duties for obtaining evidence.  VA 
informed the Veteran that he could submit evidence in the 
form of medical statements, lay statements, or his own 
statements regarding how his disability has become worse.  He 
was further informed that he could submit any clinical 
findings or evidence of treatment.  See 38 U.S.C. § 5103(a); 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(2009).   In addition, the correspondence informed the 
Veteran of the requirements for determining a disability 
rating and effective date in accordance with the Court's 
decision in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and numerous 
VA treatment and examination reports.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, to include his testimony at three hearings.  The 
Board has carefully reviewed his statements and the medical 
evidence, and concludes that there has been no identification 
of further available evidence not already of record. 

VA examinations with respect to the bilateral hearing loss 
disability on appeal were obtained in July 1988, February 
1989, September 1989, October 1990, August 1991, December 
1991, May 1994, and June 2007.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they 
include full audiometric examinations of the Veteran.  The 
reports of the examinations contain findings necessary to 
evaluate the disability under the applicable diagnostic code 
rating criteria.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal, adjudicated on the merits herein, 
has been met.  38 C.F.R. § 3.159(c) (4).  

Legal criteria 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Rating hearing loss 

Rating Criteria prior to December 18, 1987

Evaluations of bilateral hearing loss under the old rating 
criteria ranged from noncompensable to 80 percent based on 
organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by the results of controlled speech reception 
tests or pure tone audiometry reported as a result of VA or 
authorized audiology clinic examinations. 38 C.F.R. § 4.85 
and Part 4, Codes 6277 to 6297; effective prior to December 
18, 1987.

Rating criteria effective from December 18, 1987

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
Veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened, but before administrative or judicial 
process has been concluded, the version of the law most 
favorable to the Veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  As such, the rating criteria in effect 
prior to December 18, 1987 are for consideration throughout 
the rating periods on appeal, with application of the version 
of the law most favorable to the Veteran.  In a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, and the Board considers both 
the former and the current schedular criteria, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in April 1987, the Veteran asserts 
that an increased evaluation is warranted for his service-
connected hearing loss.  As the Veteran's claim was received 
by VA in April 1987, the rating period on appeal is from 
April 1986, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Historically, in a February 12, 1987 Board decision, the 
Board found that the Veteran was entitled to a non-
compensable rating for his bilateral hearing loss disability.  
A September 1988 RO rating decision granted the Veteran a 10 
percent evaluation effective April 24, 1987.  A June 1989 RO 
decision reduced the rating to non-compensable based on a 
change in regulation and a general counsel opinion regarding 
hearing evaluations.  By a November 1990 decision, the 
Veteran's 10 percent evaluation was restored effective April 
24, 1987.  A July 2007 rating decision increased the 
Veteran's 10 percent evaluation to 20 percent for his 
service-connected hearing loss disability pursuant to 
Diagnostic Code 6100, effective April 30, 2007.  

The record does not contain audiometric findings as to the 
Veteran's hearing loss for the rating period on appeal from 
the date of his claim, April 24, 1987, through July 4, 1988.  
As such, the record does not support an evaluation in excess 
of 10 percent for bilateral hearing loss disability for that 
rating period on appeal.

The pertinent competent clinical evidence of record consists 
of VA audiology evaluation reports from July 1988, February 
1989, September 1989, October 1990, August 1991, December 
1991, May 1994, and June 2007.  

The July 5, 1988 VA examination revealed the relevant pure 
tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

20
25
60
65
LEFT

20
35
80
80

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was 42.5 
decibels.  His puretone threshold average for the left ear 
was 54 decibels.  His speech recognition ability was 92 
percent in the right ear, and 78 percent in the left ear.

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level C hearing in the right 
ear, and level C hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 20 percent rating.

Applying 38 C.F.R. § 4.85, Table VI to the July 1988 VA 
audiological examination findings, the Veteran's right ear 
hearing loss is shown to be a Level I impairment based on a 
puretone threshold average of 42.5 decibels and a 92 percent 
speech recognition score.  The Veteran's left ear hearing 
loss is a Level IV impairment based on a puretone threshold 
average of 54 decibels and a 78 percent speech recognition 
score.  Applying the criteria from Table VI to Table VII, a 
noncompensable evaluation is derived from by intersecting row 
I, the better ear, with column IV, the poorer ear.  

The February 1989 VA examination revealed the relevant pure 
tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

15
20
55
75
LEFT

20
40
80
85

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was 41 decibels.  
His puretone threshold average for the left ear was 56.25 
decibels.  His speech recognition ability was 88 percent for 
the right ear and 80 percent for the left ear.  The examiner 
noted that the data was essentially unchanged from the July 
1988 VA examination, that it was internally reliable, and 
that the results were felt to be valid.  The examiner further 
noted that the Veteran required firm counseling and careful 
technique in testing.

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level C hearing in the right 
ear, and level D hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 20 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the February 1989 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level II impairment based on a puretone 
threshold average of 41 decibels and an 88 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level IV impairment based on a puretone threshold average of 
56.25 decibels and an 80 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 
noncompensable evaluation is derived.  

The September 1989 VA audiometric examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
35
65
75
LEFT

35
55
85
90

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was 52.5 
decibels.  His puretone threshold average for the left ear 
was 66.25 decibels.  His speech recognition ability was 96 
percent for the right ear and 96 percent for the left ear.  
It was noted that he did not use his right hearing aid much 
and had not noted any effect on the right.  It was also noted 
that he reported that he felt his left ear hearing aid caused 
a "dizzy" sensation when he removed it. 

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level C hearing in the right 
ear, and level D hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 20 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the September 1989 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level I impairment based on a puretone 
threshold average of 52.5 decibels and a 96 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a puretone threshold average of 
66.25 decibels and an 96 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 
noncompensable evaluation is derived.  

The October 30, 1990 VA examination revealed the relevant 
pure tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

30
30
65
75
LEFT

35
50
80
85

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
50 decibels.  His puretone threshold average for the left ear 
was recorded as 63 decibels.  His speech recognition ability 
was 86 percent for the right ear and 70 percent for the left 
ear.  The examiner noted that the final results were 
internally consistent and felt to be valid.  The examiner 
further noted that there may be some fluctuations in loss, 
and there were inconsistencies documented on previous 
evaluations.  

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level C hearing in the right 
ear, and level E hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 30 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the October 1990 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level II impairment based on a puretone 
threshold average of 50 decibels and an 86 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level V impairment based on a puretone threshold average of 
63 decibels and a 70 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 10 
percent evaluation is derived.  

The August 8, 1991 VA audiometric examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
40
75
85
LEFT

35
55
85
90

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was 58.75 
decibels.  His puretone threshold average for the left ear 
was 66.25 decibels.  His speech recognition ability was 80 
percent for the right ear and 72 percent for the left ear.  
The examiner noted that the results were in good agreement 
with the data from the September 1989 VA examination, and 
slightly worse than the data from the October 1989 VA 
examination (the examiner appears to have erroneously 
referred to the October 1990 examination as an October 1989 
examination).  The examiner further indicated that the 
Veteran could be expected to have communication problems in 
many listening situations, and that he had been using 
bilateral hearing aids without success due to the increase in 
tinnitus when using them.

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level D hearing in the right 
ear, and level E hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 40 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the August 1991 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level IV impairment based on a puretone 
threshold average of 58.75 decibels and an 80 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level VI impairment based on a puretone threshold average of 
66.25 decibels and a 72 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 20 
percent evaluation is derived.  

The December 1991 VA examination revealed the relevant pure 
tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

40
45
75
85
LEFT

40
50
85
95

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was 61.25 
decibels.  His puretone threshold average for the left ear 
was 67.5 decibels.  His speech recognition ability was 76 
percent for the right ear and 84 percent for the left ear.  
The examiner noted that the Veteran had "presented some 
testing problems in the past regarding reliability and valid 
data."  This was the same examiner who noted in the February 
1989 VA examination report that the Veteran required firm 
counseling and careful technique.

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level D hearing in the right 
ear, and level D hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 40 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the December 1991 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level IV impairment based on a puretone 
threshold average of 61.25 decibels and a 76 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level III impairment based on a puretone threshold average of 
67.25 decibels and an 84 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 10 
percent evaluation is derived.  



The May 1994 VA audiometric examination revealed the relevant 
pure tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

30
45
75
85
LEFT

35
55
85
90

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
59 decibels.  His puretone threshold average for the left ear 
was recorded as 66 decibels.  His speech recognition ability 
was 86 percent for the right ear and 86 percent for the left 
ear using the Maryland CNC word list.  

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level D hearing in the right 
ear, and level D hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 40 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the May 1994 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level III impairment based on a 
puretone threshold average of 59 decibels and an 86 percent 
speech recognition score.  The Veteran's left ear hearing 
loss is a Level III impairment based on a puretone threshold 
average of 66 decibels and an 86 percent speech recognition 
score.  Applying the criteria from Table VI to Table VII, a 
noncompensable evaluation is derived.  

The June 2007 VA audiometric examination revealed the 
relevant pure tone thresholds, in decibels, as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
50
75
80
LEFT

40
60
85
100

On the basis of the numbers shown above, the Veteran's 
puretone threshold average for the right ear was recorded as 
60 decibels.  His puretone threshold average for the left ear 
was recorded as 71 decibels.  His speech recognition ability 
was 82 percent for the right ear and 74 percent for the left 
ear using the Maryland CNC word list.  
The examiner noted that the Veteran had been previously 
issued hearing aids by VA, but that the Veteran reported that 
they only make his tinnitus worse; and he was not interested 
in trying new hearing aids.

Under the rating criteria in effect prior to December 18, 
1987, such findings correlate to level D hearing in the right 
ear, and level E hearing in the left ear.  Under the old 
rating criteria, as in effect prior to December 18, 1987, the 
Veteran's disability warrants a 40 percent rating.  

Applying 38 C.F.R. § 4.85, Table VI to the June 2007 VA 
audiological examination, the Veteran's right ear hearing 
loss is shown to be a Level IV impairment based on a puretone 
threshold average of 60 decibels and an 82 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level VI impairment based on a puretone threshold average of 
71 decibels and a 74 percent speech recognition score.  
Applying the criteria from Table VI to Table VII, a 20 
percent evaluation is derived.  

Thus, using the rating criteria in effect at the time the 
Veteran filed his claim, and which is more advantageous to 
the Veteran, the Veteran is entitled to a 20 percent 
evaluation for the rating period on appeal from July 5, 1988 
through October 29, 1990; a 30 percent evaluation from 
October 30, 1990 through August 7, 1991; and a 40 percent 
evaluation from August 8, 1991.

Extraschedular consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The August 1991 VA examiner noted that the 
Veteran could be expected to have communication problems in 
many listening situations.  The claims file also contains 
other evidence as to the effects of the Veteran's hearing 
loss disability.  The Veteran testified at the February 1989 
RO hearing that he cannot hear things definitively when he is 
in a crowd of people or if there is any surrounding noise.  
He further testified that he was fired as a dispatcher at 
N.C. because he had trouble with telephone conversations.  
The Veteran testified at a December 1989 RO hearing that he 
has lost "like four jobs as a dispatcher" due to his 
hearing loss disability; however, he did not provide any 
specifics as to any such employment, other than the one job 
with N.C.  Based on the foregoing, the Board finds that the 
evidence of record is sufficient for the Board to consider 
whether referral for an extra-scheduler rating is warranted 
under 38 C.F.R. § 3.321(b).

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran averred that he had been fired from his jobs as a 
dispatcher, there is no evidence of record that he could not 
be employed in other occupations which did not involve the 
frequent use of telephones.  Indeed, he testified that he had 
been a custodian, but was fired from that job for reasons 
unrelated to his hearing loss disability.  Hence, referral 
for assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).



	(CONTINUED ON NEXT PAGE)




ORDER

1.  An evaluation in excess of 10 percent for bilateral 
hearing loss disability, for the rating period on appeal from 
April 24, 1987 through July 4, 1988, is denied.

2.  A rating of 20 percent for bilateral hearing loss 
disability, for the rating period on appeal from July 5 1988 
through October 29, 1990, is granted.

2.  A rating of 30 percent for bilateral hearing loss 
disability, for the rating period on appeal from October 30, 
1990 through August 7 1991, is granted.

3.  A rating of 40 percent for bilateral hearing loss 
disability, from August 8, 1991, is granted.


REMAND

The Veteran is claiming service connection for residuals of 
cold weather injuries to his feet.  The Veteran contends that 
while in Korea for cold weather training, he marched through 
snow for several hours and acquired frostbitten feet.  He 
avers that his feet are now sensitive to cold weather, and 
when he walks, he sometimes gets a sharp pain in the toe.  
The Board notes that a Veteran is competent to testify as to 
foot pain and sensitivity.  See Goss v. Brown, 9 Vet. App. 
109 (1996).  The evidence of record includes April 2008 
correspondence from a VA doctor of podiatric medicine, 
K.G.C., which notes that medical literature documents that 
frostbitten patients may have long term sensory neuropathy 
with significant cold sensitivities and residual paresthesia 
with digital pain.  The correspondence does not reflect that 
Dr. K.G.C. examined the Veteran or reviewed his claims file 
or medical records.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
the evidence of record includes the Veteran's statement that 
he has bilateral foot disability and that he had frostbitten 
feet in service, and a podiatry statement that the Veteran's 
complaints are consistent with documented frostbite residuals 
in medical literature.  The Court in McClendon observed that 
the third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
The Court held that "[t]ypes of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observations." Id at 83.

As there is no record of a recent physical examination of the 
Veteran's feet or a current diagnosed disability, the Board 
finds that further competent evidence is needed.  The Board 
finds that a VA examination and opinion regarding whether the 
Veteran has a bilateral foot disability and the etiology of 
any such disability would be useful in adjudicating his claim 
for service connection.  See 38 U.S.C.A. § 5103A (b), 38 
C.F.R. § 3.159(c)(4) (2008)(stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine whether he has residuals of 
cold weather injury of the right and/or 
left foot, and the etiology of any such 
disabilities.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any such disability is 
related to the Veteran's military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If the 
benefit(s) sought on appeal is/are not 
granted, the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


